Opinion by
Walker, J.
In accordance with the facts recited in the stipulation in this case and from an examination of the official papers it appeared that the situation involved is the same as that in Seaboard Lumber Sales Co. v. United States (5 Cust. Ct. 161, C. D. 391). Following the decision in that case it was held that allowance should have been made for planing, tonguing, and grooving under the provisions of section 601 (c) (6), Revenue Act of 1932, as amended by the Canadian Trade Agreement (T. D. 48033).